Broyles, P. J.
1. One who complains of the obstruction of an alleged prescriptive private way across the lands of another must show an uninterrupted use of the way for more than seven years, that it was not more than fifteen feet wide, that it is the same fifteen feet originally laid out, and that he has kept it open and in repair. Nashville, Chattanooga & St. Louis Ry. v. Coats, 133 Ga. 820 (66 S. E. 1085), and cases cited.
2. As disclosed by the ordinary’s answer to the writ of certiorari, there was some evidence which authorized his finding that the plaintiff had shown all the essential things enumerated above; and his judgment ordering that the obstructions be removed was not contrary to law or the evidence. It follows that the judge of the superior court did not err in overruling the certiorari.

Judgment affirmed.

Bloodworth and Stephens, JJ., concur.